Citation Nr: 1020361	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-32 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
arthritis.

2.  Entitlement to service connection for pes cavus with 
plantar fasciitis.

3.  Entitlement to service connection for arthritis of the 
wrists and hands.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis prior to July 22, 2006, and 
to an initial evaluation in excess of 30 percent for 
orthopedic manifestations of cervical spondylosis from July 
22, 2006.

5.  Entitlement to a compensable initial evaluation for 
neurologic manifestations of cervical spondylosis prior to 
July 22, 2006, and to an increased initial evaluation in 
excess of 10 percent for incomplete paralysis of the right 
(major) upper extremity from July 22, 2006. 

6.  Entitlement to a compensable initial evaluation for 
neurologic manifestations of cervical spondylosis prior to 
July 22, 2006, and to an increased initial evaluation in 
excess of 10 percent for incomplete paralysis of the left 
(minor) upper extremity from July 22, 2006.

7.  Entitlement to an initial compensable evaluation for an 
acquired psychiatric disorder, claimed as posttraumtiac 
stress disorder (PTSD), prior to March 10, 2008, and to an 
initial evaluation in excess of 30 percent for a psychiatric 
disorder from that date.

8.  Entitlement to a total rating based on individual 
unemployability (TDIU rating)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1971 and 
from February 2003 through June 2004, with service in 
Southwest Asia.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2005, the Veteran sought service connection for 
PTSD.  In May 2006, the RO denied service connection for PTSD 
because the April 2006 VA examination disclosed a depressive 
disorder, but the examiner concluded that the Veteran did not 
meet the criteria for PTSD.  After the Veteran disagreed with 
the denial, interpretation of the law governing VA's 
characterizations of claims related to psychiatric 
disabilities has changed since 2007.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Although the Veteran's claim was not characterized 
as including entitlement to a compensable evaluation for a 
service-connected psychiatric disability prior to March 10, 
2008, the Veteran's testimony at his Travel Board hearing 
reflects that the Veteran intended his disagreement with the 
grant of service connection for PTSD to include both the date 
of the award of service connection and the assigned initial 
evaluation.  The Board has therefore recharacterized the 
claim for an increased initial evaluation for PTSD as 
including a claim for a compensable evaluation for a 
psychiatric disorder prior to March 10, 2008, the effective 
date of the grant of service connection for PTSD.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2009. 

The Veteran submitted additional evidence pertinent to the 
appeal at the time of the Travel Board hearing.  Pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  The appellant provided a written waiver of review by 
the agency of original jurisdiction at his May 2009 hearing.   

At his May 2009 Travel Board hearing, the Veteran provided 
additional evidence relevant to the claim of entitlement to 
service connection for a lumbar disorder.  That claim was 
denied by a rating decision issued in June 2008.  This 
evidence is REFERRED to the agency of original jurisdiction 
for any necessary action. 

The claim for an increased rating encompasses a claim for a 
TDIU rating.  In this regard, the Board observes that the 
Veteran appears to claim that his service-connected 
disabilities caused him to retire early.  As such, the Board 
finds that a TDIU rating claim is properly before the Board.  

The claims of entitlement to service connection for bilateral 
arthritis of the shoulders and for pes cavus with plantar 
fasciitis and the claim for a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complaints of right and left wrist pain and 
right and left hand pain are medically attributed to nerve 
injury due to the Veteran's service-connected cervical spine 
osteoarthritis disability, and no provider has assigned a 
diagnosis of osteoarthritis or rheumatoid arthritis of either 
wrist or either hand.
 
2.  The Veteran's service-connected cervical spondylosis was 
manifested by limitation of flexion to 40 degrees prior to 
July 22, 2006, and by neurologic sensory manifestations in 
the major upper extremity and in the minor upper extremity, 
but was not manifested by limitation of motion to less than 
30 degrees or by incapacitating episodes

3.  From July 22, 2006, the manifestations of cervical spine 
disability do not include ankylosis of the cervical spine or 
incapacitating episodes.    

4.  Prior to July 22, 2006, the Veteran's incomplete 
paralysis of the right (major) and left (minor) upper 
extremities was manifested by subjective complaints, but not 
by objective indications of neurologic abnormality or 
objective findings of loss of muscle strength.

5.  From July 22, 2006, the Veteran's incomplete paralysis of 
the right (major) and left (minor) upper extremities is 
manifested by pain, numbing in three fingers of each hand, 
difficulty maintaining a firm grip, and by decreased motor 
strength in each hand, consistent with mild to moderate 
impairment, but is not manifested by severe incomplete 
paralysis of the dominant or the nondominant upper extremity.  
  
6.  Prior to March 10, 2008, the Veteran's psychiatric 
disability related to his service was manifested by 
depression, isolation, insomnia, intrusive memories, use of 
medication to treat psychiatric symptoms, and a Global 
Assessment of Functioning (GAF) score of 65.

7.  From March 10, 2008, the Veteran's service-connected 
psychiatric disability is manifested by difficulty 
interacting with members of the public and with co-workers, 
anger, irritability, sleep disturbances, results in social 
and occupational impairment, and a GAF score of 53 has been 
assigned.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
wrists or hands are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Criteria for an increased initial evaluation in excess of 
10 percent for the orthopedic manifestations of cervical 
spondylosis are not met prior to July 22, 2006, but the 
criteria for a separate, compensable, initial 10 percent 
evaluation for neurologic manifestations of incomplete 
paralysis, right (major) upper extremity and the criteria for 
a separate, compensable, initial 10 percent evaluation for 
incomplete paralysis, left (minor) upper extremity are met 
prior to July 22, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242, 4.124a, Diagnostic Code 8515 (2009).

3.  Criteria for an increased initial evaluation in excess of 
30 percent for the orthopedic manifestations of cervical 
spondylosis are not met from July 22, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5242 (2009).

4.  Criteria for an initial evaluation increased from 10 
percent to 30 percent for peripheral neuropathy, right 
(major) upper extremity, are met from July 22, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242, 
4.124a, Diagnostic Code 8515 (2009).

5.  Criteria for an initial evaluation increased from 10 
percent to 20 percent for peripheral neuropathy, left (minor) 
upper extremity, are met from July 22, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515 (2009).

6.  Criteria for a compensable, 30 percent initial evaluation 
for an acquired psychiatric disorder, to include PTSD, are 
met from October 6, 2005 (date of claim), and criteria for an 
increase in the initial evaluation from 30 percent to 50 
percent for PTSD are met from March 10, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for arthritis of the wrists and hands, to include 
rheumatoid arthritis.  The Veteran contends that he is 
entitled to increased initial evaluations for the service-
connected disabilities at issue in this appeal.  Before 
considered the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the Veteran is challenging several initial evaluations 
assigned following the initial grants of service connection 
for several disabilities.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before these claims for service connection were 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied as to the claims for increased 
initial evaluations.  

As to the claim for service connection for arthritis of the 
wrists and hands, the notice requirements of the VCAA apply 
to all five elements of a service-connection claim, 
including: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

The Veteran was advised in July 2008 of the evidence required 
to substantiate a claim for service connection, advised of 
the types of evidence that might be relevant, and advised of 
his responsibility to submit or identify evidence and VA's 
responsibility to obtain identified evidence.  The Veteran 
was also advised of the criteria for assigning a disability 
rating and for assigning an effective date for an increased 
rating.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that all elements of required notice were 
addressed in this notice.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, both from his active 
service and from his reserve component service, are of 
record.  The Veteran has been provided with VA examinations.  
VA clinical records have been obtained.  The Veteran has 
indicated that there are no relevant non-VA or private 
clinical records as to the claims addressed in this decision, 
and has not indicated that there are any other available 
records or alternative records which might be relevant to the 
claims addressed on the merits in this decision.  

In addition, the Veteran has provided several statements on 
his own behalf and has testified before the Board.  Neither 
the Veteran nor his representative has identified any other 
evidence of any type which should be obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition).  There 
is a presumption, under 38 U.S.C.A. § 1101, that arthritis 
manifested within one year following a Veteran's service 
discharge is service-connected.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for arthritis, hands and 
wrists

Service treatment records in 2003 through 2004 disclose no 
diagnosis of a hand or wrist disorder or of rheumatoid 
arthritis.  Service treatment records reflect that the 
Veteran complained of upper extremity pain, including pain 
and numbness in the hands.  The Veteran's complaints of neck 
pain proved, on radiologic examination of the neck, to be 
cervical spine spondylosis and osteoarthritis.  He was 
treated for complaints of neck pain and upper extremity pain, 
including complaints of pain or numbness in the hands, on 
more than 12 occasions during service.  Each provider 
attributed the Veteran's complaints of hand pain to diagnosed 
cervical spine arthritis.  No provider assigned a diagnosis 
of osteoarthritis or rheumatoid arthritis of either wrist or 
either hand for complaints of hand or wrist pain.  For 
purposes of information only, the Board notes that 
osteoarthritis is a non-inflammatory degenerative joint 
disease.  Dorland's Illustrated Medical Dictionary 1333 (30th 
ed. 2003).  Rheumatoid arthritis is a systemic disease of the 
joints marked by inflammatory changes.  Id. at 156.  

VA outpatient treatment records in June 2004 and July 2004 
reflect that the Veteran complained of hand pain and numbness 
in the arms.  The providers noted in particular that the 
Veteran manifested no deformities of the extremities and had 
normal range of motion of the extremities, without edema, 
swelling, or tenderness.  VA outpatient treatment notes 
though 2007 are associated with the claims files.  These 
records disclose that no provider has assigned a diagnosis of 
arthritis for any complaint of joint pain.  The records 
disclose that the Veteran's complaints of pain, tingling, and 
numbness in the upper extremities were attributed to 
diagnosed osteoarthritis of the cervical spine.

On VA examination conducted in July 2006, the examiner noted 
that the Veteran had been advised that his complaints of hand 
and wrist pain were related to his cervical spine disability.  

At his Travel Board hearing, the Veteran testified that "Dr. 
Joseph" had advised him that he had rheumatoid arthritis.  
Private clinical records obtained from M.K.J., MD, reveal 
that Dr. J. noted the Veteran's complaints of hand pain and 
stiffness in 2007 and 2008.  The clinical records reveal that 
M.K.J., MD, is the only provider whose last name begins with 
the letter "J" whose name appears in the record.  Although 
the spelling of Dr. J's name differs slightly from the 
spelling in the transcript, the Board interprets the record 
as showing that M.K.J., MD, is the provider identified by the 
Veteran at his hearing.  

The clinical records establish that Dr. J. assigned a 
diagnosis of cervical spine osteoarthritis.  Dr. J. did not, 
however, assign a diagnosis of osteoarthritis of either wrist 
or either hand, nor did Dr. J. assign a diagnosis of 
rheumatoid arthritis for either hand or either wrist or any 
other joint.  Significantly, Dr. J. did not recommend that 
the Veteran be evaluated for rheumatoid arthritis.  

Private clinical records from C.S, DC, reveal that the 
Veteran's complaints of weakness and throbbing in the hands 
were noted.  Dr. S. attributed the Veteran's hand and wrist 
complaints to the diagnosed cervical spine osteoarthritis, 
and there is no notation regarding rheumatoid arthritis of 
any joint.  

At his 2009 Travel Board hearing, the Veteran testified that 
his doctors had told him that his neck condition controlled 
his motor skills with his hands.  (Transcript (Tr.) at 16.  
The Veteran testified that "Dr. Joseph" and the 
chiropractor he was going to told him that he had arthritis 
in the wrists and hands.  (Tr. 19.)  However, review of the 
records from Dr. J. and from the chiropractor who submitted a 
July 2008 medical statement on the Veteran's behalf discloses 
no diagnosis of arthritis of any joint or joint group other 
than the cervical spine.  

The Veteran testified that military providers assigned a 
diagnosis for the pain down through the center of his hands, 
and testified that that diagnosis was rheumatoid arthritis.  
(Tr. 20.)  The service treatment records disclose that 
military providers assigned diagnoses of cervical spine 
osteoarthritis and radiculopathy, but no military provider 
assigned a diagnosis or possible diagnosis of osteoarthritis 
of either wrist or either hand.  For purposes of information 
only, the Board notes that radiculopathy is defined as 
disease of the nerve roots.  Dorland's Illustrated Medical 
Dictionary 1562 (30th ed. 2003).
 
The Veteran is competent to state and testify that he 
experiences pain in his wrists and hands.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is 
not competent to state what medical diagnosis has been 
assigned for his reports of pain.  In this case, the Veteran 
contends that arthritis, specifically, rheumatoid arthritis, 
has been found in his wrists and hands.  However, the 
clinical evidence establishes that the Veteran's providers 
have uniformly attributed the Veteran's complaints of hand 
pain to nerve damage caused by cervical spine osteoarthritis.  

The Veteran's hand pain is caused by arthritis, but the 
diagnosed arthritis is in the cervical spine, not in the 
hands or wrists.  The Veteran has been awarded service 
connection for osteoarthritis of the cervical spine.  He has 
also been awarded separate grants of service connection for 
nerve damage in each upper extremity, diagnosed as 
radiculopathy.  For purposes of assigning a disability 
evaluation, the nerve damage to each upper extremity is 
described as incomplete paralysis of an upper extremity.    

The only evidence favorable to the Veteran's claim for 
service connection for arthritis of the left wrist or right 
wrist or arthritis of the right hand or of the left hand is 
the Veteran's testimony that such diagnoses have been 
assigned.  The clinical records that the Veteran testified 
would support his claim have been obtained.  However, Dr. J's 
record, records of current chiropractic treatment, and 
service treatment records are entirely unfavorable to his 
claim, since those records establish that no provider 
assigned a diagnosis of arthritis of the hands or wrists, to 
include osteoarthritis or rheumatoid arthritis.  In fact, no 
clinical records from any provider reflect that a diagnosis 
of osteoarthritis or rheumatoid arthritis of either wrist or 
hand was assigned or was considered.  Rather, the providers 
uniformly assigned a diagnosis of osteoarthritis of the 
cervical spine, and, as noted, service connection for that 
disability has been granted.  

The clinical records are of greater weight and persuasive 
value than the Veteran's testimony as to his belief about the 
medical diagnoses assigned.  As the great preponderance of 
the evidence is against this claim, there is no doubt to be 
resolved in the Veteran's favor.  The claim must be denied. 

Law and regulations, claims for increased initial evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

2.  Claim for increased initial evaluation for cervical 
spondylosis

A rating for degenerative arthritis established by radiologic 
findings is based on the limitation of motion of the affected 
joints, unless the limitation is noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  

Disabilities of the spine are evaluated either under the 
General Rating Formula for diseases and injuries of the spine 
or under the "Formula For Rating Intervertebral Disc 
Syndrome Based On Incapacitating Episodes."  An 
incapacitating episode is defined by the regulation as one 
which requires bedrest prescribed by a physician and 
treatment by a physician.  See Note (1), Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

If the Veteran experiences incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months, an evaluation of 10 percent 
may be assigned.  38 C.F.R. § 4.71a, DC 5243.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks, a 20 percent rating; with at 
least four weeks but less than six weeks of bedrest required 
during the past 12 months, a rating of 40 percent is 
assigned.  If the Veteran experiences incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a rating of 60 percent is assigned.

The general rating formula provides the following criteria: a 
20 percent evaluation is warranted for forward flexion of the 
cervical spine of more than 15 degrees but not greater than 
30 degrees, and a 30 percent evaluation is warranted for 
forward flexion of the cervical spine of 15 degrees or less.  
A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  

Further instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula, Note (2).



Facts and analysis

A.  Initial evaluation in excess of 10 percent prior to July 
22, 2006, including orthopedic and neurologic manifestations
 
By a rating decision issued in October 2004, the RO awarded 
service connection for cervical spondylosis, and assigned a 
10 percent evaluation, under DC 5242, from July 2004.  The 
Veteran has disagreed with this evaluation.  

Service treatment records dated in August 2003, September 
2003, and November 2003 disclose that the Veteran complained 
of pain radiating down the neck to the shoulders and hands.  
He complained that his hands would go numb at night.  The 
Veteran was referred for chiropractic care, and was treated 
with steroids.  In March 2003, the Veteran was evaluated 
following completion of 6 month of treatment with oral 
steroids.  The Veteran continued to complain of symptoms 
radiating to the shoulders and hands.  The examiner concluded 
that the Veteran had chronic neck pain with radiculopathy, 
with the left shoulder worse than the right.  

In a statement received by VA in October 2005, the Veteran 
alleged that the evaluation assigned for cervical spondylosis 
did not include consideration of MRI examination conducted at 
Fort Knox, Kentucky.  The Board notes that the decision below 
includes review of the service treatment records, even though 
there is no specific reference to the MRI discussed by the 
Veteran.

The report of August 2004 VA examination discloses that the 
Veteran complained of neck pain, with pain radiating down 
into the arms.  The examiner stated that there was objective 
limitation of the cervical spine "of a few degrees" as the 
result of stiffness, but not pain.  The Veteran had 
approximately 40 degrees of forward flexion, 30 degrees of 
extension.  Lateral flexion was to 30 degrees, and rotation 
was to 35 degrees.  The Veteran reported pain and numbness, 
primarily radiating down into the right arm and long and ring 
finger, right hand.  The examiner concluded that the Veteran 
probably had cervical spondylosis prior to his last period of 
service in 2003 through 2004, but that the activities he 
performed during that period of service probably aggravated 
the underlying condition.  The assigned diagnosis was 
cervical spondylosis with potential radiculopathy.  The 
examiner indicated that it was not possible to determine what 
additional limitations of motion of the cervical spine might 
be present on flare-ups.

VA outpatient treatment records dated in June 2004 and July 
2004 assigned a diagnosis of injury, ulnar nerve.

The Veteran's cervical spine disability resulted in 
orthopedic manifestations, with limitation of motion, 
stiffness, and muscle pain.  The Veteran's forward flexion of 
the cervical spine was limited by "a few degrees."  That 
limitation of motion does not warrant a compensable 
evaluation.  However, with consideration of pain and 
stiffness, a 10 percent evaluation, the assigned initial 
evaluation, is warranted.  The Veteran's symptoms do not 
warrant an evaluation in excess of 10 percent, as he did not 
report incapacitating episodes, and his motion of the 
cervical spine was in excess of 30 degrees, even with 
consideration of pain and stiffness.  

However, the Veteran also manifested neurologic symptoms, 
primarily pain radiating down from the neck into each upper 
extremity and into the hands.  Although the examiner who 
conducted the August 2004 VA examination assigned a diagnosis 
of "potential radiculopathy," a diagnosis of radiculopathy 
was assigned during the Veteran's active service, and a 
diagnosis of ulnar nerve injury was assigned by the Veteran's 
VA treatment providers in June 2004 and July 2004.  

There is no evidence that the Veteran's orthopedic disability 
due to cervical spine spondylosis presents an unusual 
disability picture or results in symptoms not encompassed 
with the schedular evaluation.  Therefore, referral for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  

The Board finds, therefore, that, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the orthopedic manifestations of cervical spine disability 
during this stage of the Veteran's evaluation period.  
However, the evidence is at least in equipoise to warrant a 
separate, compensable, 10 percent evaluation for neurologic 
manifestations of the service-connected cervical disability 
in the right (major) upper extremity, and to warrant a 
separate, compensable, 10 percent evaluation for neurologic 
manifestations of the service-connected cervical disability 
in the left (minor) upper extremity.  In this regard, the 
Board finds that the symptoms more nearly approximate mild 
incomplete paralysis of the median nerve.

B.  Initial evaluation in excess of 30 percent from July 22, 
2006

On VA examination conducted in July 2006, the Veteran's 
cervical spine motion was limited to 10 degrees of forward 
flexion, 20 degrees of extension, right and left lateral 
flexion to 20 degrees, left lateral rotation to 10 degrees, 
and right lateral rotation to 30 degrees.  A 30 percent 
evaluation is assigned under DC 5242 for the orthopedic 
manifestations of cervical spine disability.

In order to demonstrate entitlement to an evaluation in 
excess of 30 percent, the Veteran must show that he has 
unfavorable ankylosis of the cervical spine or that he had 
incapacitating episodes of cervical spine disability 
requiring a total duration of at least 4 weeks of 
incapacitating episodes in the prior year.  The Veteran did 
not testify that he has anklyosis of the cervical spine.  

Private treatment records dated in April 2009 reflect that 
the Veteran's chiropractor, CA, DC, determined that the 
Veteran had 30 degrees of forward flexion of the cervical 
spine compared to an expected range of 50 degrees.  The 
chiropractor also reported that the Veteran was able to 
extend, flex, and rotate his neck.  This evidence is 
unfavorable to an increased evaluation on the basis of 
ankylosis.  

The Veteran did not testify that he had required bedrest as a 
result of cervical spine disability.  There is no medical 
evidence that any provider advised the Veteran to treat his 
cervical spine disability by bedrest.  The April 2009 report 
from CA, DC, does not indicate that bedrest had been 
required.  Rather, that report reflects that the Veteran's 
ambulation was improved.

Compensable evaluations are in effect for incomplete 
paralysis of the right upper extremity and of the left upper 
extremity.  There is no evidence of other neurologic 
disability which might serve as a basis for an increased 
evaluation for the Veteran's cervical spine disability or for 
which an additional, separate evaluation may be granted.  

There is no evidence that the Veteran's orthopedic disability 
due to cervical spine spondylosis presents an unusual 
disability picture or results in symptoms not encompassed 
with the schedular evaluation during the period from July 22, 
2008.  Therefore, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  Any occupational impairment has been addressed by 
the schedular rating assigned.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for the orthopedic manifestations of 
cervical spine disability during the stage of the Veteran's 
evaluation period from July 22, 2008.  There is no doubt to 
be resolved in the Veteran's favor.  An increased evaluation 
in excess of 30 percent cannot be granted. 

3.  Claim for increased initial evaluations, incomplete 
paralysis, upper extremities

The Veteran's incomplete paralysis of each upper extremity is 
evaluated under DC 8515.  Under DC 8515, for the dominant or 
major hand, mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation, moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation, and severe incomplete paralysis of the median 
nerve warrants a 50 percent evaluation.  Complete paralysis 
of the median nerve, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the place of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; weakened flexion of the wrist; and pain with 
trophic disturbances, warrants a 70 percent evaluation.  38 
C.F.R. § 4.124a.

For the minor (non-dominant) hand, mild incomplete paralysis 
warrants a 10 percent rating, moderate incomplete paralysis 
of the median nerve warrants a 20 percent evaluation, and 
severe incomplete paralysis of the median nerve warrants a 40 
percent evaluation.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Under 38 C.F.R. § 4.123, peripheral neuritis characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved.  When the 
involvement is only sensory, the rating should be for the 
mild, or at most, the moderate degree.

Facts and analysis

A.  Initial evaluation in excess of 10 percent for incomplete 
paralysis prior to July 22, 2006

The Veteran has been awarded service connection for 
incomplete paralysis of each upper extremity.  As discussed 
above, the Board finds that a 10 percent evaluation may be 
assigned for incomplete paralysis, right upper extremity, and 
for incomplete paralysis, left upper extremity, prior to July 
22, 2006.  However, an evaluation in excess of 10 percent may 
not be assigned for either upper extremity prior to July 22, 
2006.

On VA examination conducted in August 2004, motor strength in 
each arm was 5/5.  The Veteran reported subjective complaints 
of pain and numbness, but no neurologic abnormality of either 
upper extremity was demonstrated on objective examination.  
The Veteran's subjective manifestations prior to July 22, 
2006 result in no more than mild disability.  By the terms of 
the governing regulation, subjective complaints evaluated 
under DC 8515 resulting in mild disability are evaluated as 
10 percent disabling.  

There is no evidence that the Veteran's disability due to 
incomplete paralysis of either upper extremity presents an 
unusual disability picture or results in symptoms not 
encompassed with the schedular evaluation.  Therefore, 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  

B.  Initial evaluation in excess of 10 percent from July 22, 
2006

On VA examination conducted in July 2006, the Veteran 
reported some weakness in his hands and difficulty 
maintaining a firm grip.  He reported that he regularly 
dropped things.  He complained of a numbing sensation in his 
left long and ring fingers and in his right long and ring 
fingers.  On objective examination, there was slightly 
decreased strength, 4/5, in the interosseus muscles of the 
right hand and strength of grip in the right hand was 
described as 4-/5.  Left hand muscle and grip strength was 
similarly decreased.  In addition, there was mildly 
diminished sensation in the middle, long, and ring fingers, 
in the hands bilaterally.  Deep tendon reflexes were present 
and symmetric.

The Veteran testified that the lack of grip strength in his 
hands affected his occupational tasks.  That testimony is 
credible.  Given the objective findings of decreased grip 
strength and motor strength in each hand, the Board finds 
that the evidence is at least in equipoise to warrant a 
finding that there is moderate incomplete paralysis of each 
upper extremity during this period.  

Under DC 8515, moderate incomplete paralysis of a major upper 
extremity warrants a 30 percent evaluation.  Moderate 
incomplete paralysis of a minor upper extremity warrants a 20 
percent evaluation.  The preponderance of the evidence is 
against an evaluation in excess of 30 percent for the right 
upper extremity or in excess of 20 percent for the left upper 
extremity, since there is no evidence that the Veteran had 
severe loss of strength in either arm or hand.  Rather, the 
Veteran remained able to use both hands, although strength 
and endurance was diminished to 4-/5 or 4/5.  

Thus, the evidence does not warrant a finding that there was 
severe incomplete paralysis of either upper extremity.  There 
is no evidence that the Veteran's disability due to 
incomplete paralysis of either upper extremity presents an 
unusual disability picture or results in symptoms not 
encompassed with the schedular evaluation during this period.  
Therefore, referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

7.  Claim for initial evaluation in excess of 30 percent for 
PTSD
Under The General Rating Formula for Mental Disorders at 38 
C.F.R. § 4.130, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating. 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the Veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

Facts and analysis

On October 6, 2005, VA received the Veteran's claim for 
service connection for PTSD.  The Veteran's DD214 reflects 
that he served in an area which qualified him for imminent 
danger pay.  He has submitted narratives reflecting that he 
was recommended for a Bronze Star Medal and for a Combat 
Action Badge.  He was awarded a Combat Action Badge.  

The Veteran sought Vet Center treatment for a psychiatric 
disorder beginning in March 2005.  The Veteran reported 
difficulty "dealing with things" since his return from the 
Persian Gulf.  December 2005 VA outpatient records disclose 
that the Veteran was referred for mental health treatment 
based on answers to PTSD screening, and Celexa was 
prescribed.

February 2006 Vet Center records disclose that the Veteran 
had a flat affect and was tense.  There was no evidence of a 
thought disorder.  The Veteran reported sleep disturbances, 
isolation, and feeling disconnected.  He reported difficulty 
dealing with anger.  The provider concluded that the Veteran 
had symptoms of depression.  

On VA examination conducted in April 2006, the Veteran 
reported feeling isolated since he returned from the Persian 
Gulf.  He reported sleep problems, changes in his appetite, 
difficulty concentrating, and intrusive thoughts of combat.  
He was taking medication for his symptoms.  There was no 
formal thought disorder.  The examiner concluded that the 
Veteran had an adjustment disorder with depressed mood, 
slowly improving, with use of medications, and posttraumatic 
stress disorder symptoms.  The examiner stated that the 
Veteran returned from Iraq with a depressive syndrome rather 
than a PTSD syndrome, and that the depressive syndrome was 
being successfully treated, at least in part, with 
medications.  The examiner also stated that, although the 
Veteran did not meet the criteria for PTSD, it could not be 
excluded that those symptoms would develop in the future.  
The examiner assigned a GAF score of 65.

The request for the March 2008 VA examination informed the 
examiner that the Veteran had received the Combat Action 
Badge and that a stressor was conceded.  The Veteran's speech 
was clear and coherent, but his mood was constricted.  The 
Veteran reported panic attacks averaging once every two 
months.  He reported sleep disturbances and intrusive 
thoughts.  He reported that he would get nervous in crowds.  
He was restless.  The examiner stated that getting the 
Veteran to open up "was like pulling iron teeth."  The 
examiner further stated that, because this appeared to be the 
Veteran's usual demeanor, this probably kept the severity of 
his symptoms from showing up in prior examinations.  The 
examiner assigned a diagnosis of PTSD and opined that the 
Veteran's depressive symptoms and panic attacks were 
manifestations of, not separate from, his PTSD.  The examiner 
assigned a GAF score of 53.  

The Veteran has disagreed with the assignment of a 30 percent 
evaluation for PTSD, effective March 10, 2008.  That 
disagreement is, in essence, a claim for an award of service 
connection for PTSD and a compensable evaluation prior to 
March 10, 2008.  As noted in the Introduction, above, under 
Clemons, the Veteran's October 6, 2005 claim for service 
connection for PTSD must be accepted as a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In this case, the examiner who conducted April 2006 VA 
examination opined that the Veteran returned from Iraq with a 
depressive disorder.  The examiner stated that the depressive 
disorder was improving, but was still present.  This opinion 
warrants a grant of service connection for an acquired 
psychiatric disorder, effective as of October 6, 2005, the 
date on which VA received the claim for service connection.

The Veteran's symptoms caused him to seek Vet Center 
outpatient treatment as well as medication therapy through 
VA.  A GAF score of 65 was assigned.  The Veteran continued 
to work full-time.  This evidence is consistent with the 
assigned 30 percent initial evaluation, prior to March 2008.  
The GAF score of 53 assigned at the March 2008 VA 
examination, together with the increased symptomatology 
manifested at that examination, including panic attack 
episodes, and the examiner's opinion that the Veteran kept 
the severity of his PTSD concealed, warrants a 50 percent 
evaluation from March 10, 2008.

The evidence does not warrant an evaluation in excess of 30 
percent prior to March 10, 2008, or to an evaluation in 
excess of 50 percent after that date.  In particular, the 
Veteran did not manifest circumstantial, circumlocutory, or 
stereotyped speech at any time following the submission of 
his claim.  He has not reported panic attacks more than once 
a week.  Although the evidence demonstrates that the Veteran 
had difficulty in establishing and maintaining effective work 
and social relationships, he did remain employed until April 
2009, the majority of the appeal period.  He entered into 
marriage with his second wife during the appeal period, and 
remained married at the time of the May 2009 hearing.  Thus, 
the evidence establishes that the Veteran's symptoms of PTSD 
did not preclude him from establishing some social 
relationships.  

The Veteran has not manifested suicidal ideation, illogical, 
obscure, or irrelevant speech, periods of violence, spatial 
disorientation, or neglect of his personal appearance and 
hygiene at any time during the pendency of the appeal.  The 
evidence establishes that the Veteran did not meet or 
approximate the criteria for a 70 percent evaluation at any 
time during the pendency of the appeal.  

The Board finds no evidence of an unusual or exceptional 
disability picture.  There is no evidence that the Veteran's 
PTSD results in symptoms not encompassed within the schedular 
evaluation during this period.  In this regard, any 
occupational impairment is contemplated in the diagnostic 
code.  Therefore, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.

The evidence warrants an initial 30 percent evaluation from 
October 6, 2005, and an initial 50 percent evaluation from 
March 10, 2008.  The preponderance of the evidence is against 
a more favorable evaluation at any time during the appeal 
period.  


ORDER

The appeal for service connection for arthritis of the wrists 
and hands is denied.

The appeal for an increased initial evaluation in excess of 
10 percent for the orthopedic manifestations of cervical 
spondylosis prior to July 22, 2006, is denied, but a 
separate, compensable, 10 percent evaluation for neurologic 
manifestations of incomplete paralysis, right (major) upper 
extremity, and a separate, compensable, 10 percent evaluation 
for incomplete paralysis, left (minor) upper extremity, prior 
to July 22, 2006, are granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  

The appeal for an increased initial evaluation in excess of 
30 percent for the orthopedic manifestations of cervical 
spondylosis from July 22, 2006, is denied.  

An increase from 10 percent to 30 percent in the initial 
evaluation for peripheral neuropathy, right (major) upper 
extremity, is granted, from July 22, 2006, but no earlier, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

An increase from 10 percent to 20 percent in the initial 
evaluation for peripheral neuropathy, left (minor) upper 
extremity, is granted, from July 22, 2006, but no earlier, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

A compensable, 30 percent initial evaluation for an acquired 
psychiatric disorder, claimed as PTSD, is granted from 
October 6, 2005, and an increase in the initial evaluation 
from 30 percent to 50 percent for PTSD, is granted from March 
10, 2008, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  


REMAND

The Veteran's service treatment records disclose no complaint 
of foot pain during either period of service.  The Veteran's 
initial VA outpatient treatment visits in June 2004 and July 
2004 disclose no report of complaints of foot pain.  However, 
the Veteran has submitted his own lay evidence that he had 
foot pain in service, and has submitted statements from 
former fellow serivcemembers who observed that the Veteran 
limped or complained of foot pain during his active service.  
Further development of the claim, to include obtaining VA 
examination and opinion, is required.  

The Veteran contends that he has limitation of motion of the 
shoulders.  The Veteran is competent to provide lay evidence 
that limitation of motion of the shoulders has been chronic 
and continuous since his service.  No provider has addressed 
this complaint.  Further development of the medical evidence 
is required.  

The Veteran testified at his hearing that the reason that he 
retired was due to his service-connected disabilities.  This 
claim is part of the claims for an increased rating.  Further 
development is needed to determine whether the Veteran's 
service-connected disabilities prevents the Veteran from 
obtaining and engaging in a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify any non-VA treatment of the feet or 
the shoulders since his separation from active 
service in June 2004.  Request identified 
records.

2.  Obtain the Veteran's VA clinical records 
of treatment of the feet or shoulders, 
including reports of any radiologic 
examinations, since March 2008.   

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate chronic and 
continuous symptoms of shoulder or feet 
disorders, including records of employment 
medical evaluations or statements of 
individuals who observed symptoms.  

4.  The Veteran should be afforded VA 
examinations of the shoulders and feet.  The 
claims file must be provided to each examiner.  
The examiner should review the relevant 
evidence and obtain history and a description 
of current symptoms from the Veteran.  The 
examiner should assign a diagnosis for each 
right shoulder disorder or foot disorder.  An 
answer to the following questions should be 
requested:

a) Is it at least as likely as not (a 50 
percent, or greater, probability) that Veteran 
incurred a disorder of either shoulder during 
active service, or as a result of any incident 
of active service, or developed arthritis of 
either shoulder within one year following 
service?  If the Veteran did not incur a 
shoulder disorder in service, provide an 
opinion as to whether it is as likely as not 
that the Veteran has a current shoulder 
disorder which is etiologically related to or 
secondary to a service-connected disability 
(i.e. service-connected cervical spine 
disability), or whether a service-connected 
disability aggravates a left or right shoulder 
disability beyond the natural progress of the 
disability. 

In addressing the questions above, the 
examiner should obtain a complete history from 
the Veteran concerning his claimed bilateral 
shoulder disability and should address the 
contentions in the opinion offered.

b) Is it at least as likely as not (a 50 
percent, or greater, probability) that Veteran 
incurred a disorder of the feet or either foot 
during active service, or as a result of any 
incident of active service?  In this regard, 
the examiner should note the Veteran's 
contention regarding the weight he has carried 
in service, especially when he did so in the 
sand-see hearing transcript)  

Explain the medical basis (rationale) for each 
opinion as to the likelihood that a shoulder 
or foot disorder is or is not related to the 
Veteran's active service or service-connected 
disabilities.  

It would be helpful if the examiner, in 
expressing his or her opinion, would use the 
language "likely," "unlikely" or "at least as 
likely as not."  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

If it is determined that the Veteran has a 
current bilateral shoulder and foot disability 
which is related to service, identify all 
symptoms associated with such disability and 
then state the impact that such symptoms have 
on the Veteran's ability to work.

5.  Provide the Veteran with VCAA-
compliant notice regarding his claim 
for a TDIU, and request him to identify 
any outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  

6.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to obtain an opinion 
regarding the effect(s) of his service-
connected disabilities, including but 
not limited to his cervical 
spondylosis, PTSD, gynecomastia, 
tinnitus incomplete paralysis of the 
right and left upper extremities, on 
his employability.  The entire claims 
file and a copy of this remand should 
be made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
requested to render an opinion as to 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  Any opinion 
offered must be accompanied by a 
complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  

7.  After reviewing the VA examination reports 
to assure that they are complete, the claims 
on appeal, including the claim for a TDIU 
rating, should be readjudicated.  If any 
benefit sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran and 
his accredited representative should be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


